On Rehearing.
Stayton, Associate Justice.
This canse, has been considered on rehearing, and we are of the opinion that the proper disposition was made of it xxffien before this court hi the year 1881, and the opinion then given, which was destroyed by fire, is now substituted and made the opinion of this court.
It is due to counsel to say that many of the interesting questions raised in their argument upon Teh.earing are not so presented by the record as to make their decision necessary or proper.
The judgment of the court below is affirmed.
Affirmed.
[Opinion delivered December 19, 1883.]